In an action, inter alia, to recover damages for breach of an insurance contract, the defendant State Farm Insurance Companies appeals from an order of the Supreme Court, Kings County (Steinhardt, J.), dated August 15, 2007, which, after a *904jury trial, sua sponte, in effect, pursuant to CPLR 4404 (a), set aside the jury verdict in favor of the defendant State Farm Insurance Companies and granted a new trial on all issues.
Ordered that on the Court’s own motion, the notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see CPLR 5701 [c]); and it is further,
Ordered the order is affirmed, with costs.
The Supreme Court correctly set aside the jury verdict and granted a new trial on all issues (see Audige v New York City Tr. Auth., 149 AD2d 555 [1989]). The verdict was not supported by a fair interpretation of the evidence (see Saks & Co. v Continental Ins. Co., 23 NY2d 161 [1968]). Spolzino, J.P., Santucci, Leventhal and Chambers, JJ., concur.